DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2-4 11-13. 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berge et al (Berge) (US6,338,425).
Regrinding claim 1, Berge teaches a closure (Fig. 1) for a beverage container, the closure comprising: a base portion (12) configured to removably engage with the beverage container; a top portion (14) rotatably engaged with the base portion, the top portion comprising: a drinking opening (66) having a central axis; and internal threads (60), wherein the top portion is configured to rotate relative to the base portion from a first configuration (closed) to a second 
Regarding claim 2, wherein the central portion (24) does not rotate relative to the base portion.
Regarding claim 3, wherein the central portion further comprises an outward projection (38) and an external thread (46), wherein the base portion further comprises a groove configured to engage with the outward projection, and wherein the top portion further comprises an internal thread configured to engage with the external thread (Figs 1-4).
Regarding claim 4, wherein when the inward projection is coupled to the outward projection, the inward projection is configured to prevent the central portion from rotating when the top portion is rotated from the first configuration to the second configuration (Figs. 1-4). 
Regarding claim 11, wherein the plug is configured to resealably seal the drinking opening when the top portion is moved from the second configuration to the first configuration (Figs. 1-4).

Regarding claim 13, wherein the top portion is configured to rotate about the central axis no more than 180 degrees from the first configuration (Figs. 1-4).
Regarding claim 15, wherein the base portion comprises an opening in fluid communication with the drinking opening when the top portion is in the second configuration (Figs. 1-4).
Regarding claim 16, wherein the top portion does not move along the axis relative to the base portion when the top portion rotates relative to the base portion (Figs. 1-4).
Allowable Subject Matter
Claims 5-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 17-22 are allowable.  Regarding claim 17, the prior art discloses the claim in part, however the prior art does disclose the claim as being obvious as a whole.  In particular the prior art does not disclose the removability of the central portion, in light of the other limitations of claim 17.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736